SUMMARY ORDER
This is appellant’s second appeal to this Court challenging denials by the Bank*33ruptcy Court and District Court of several petitions he filed seeking in forma pauperis status. On March 11,1999, in appellant’s first appeal, we vacated and remanded the District Court’s decision and directed that Court to reconsider the in forma pauperis petitions at issue in the case. See Wynn v. Reiber, No. 98-5005, 1999 WL 137236 (2d Cir. Mar.11, 1999). The District Court subsequently remanded the cause to the Bankruptcy Court, which, on January 10, 2001, entered an order granting Wynn in forma pauperis status in the matters before it on remand and refunding his filing fees with respect to those matters.
Although the Bankruptcy Court granted him relief, appellant filed a notice of appeal of the Bankruptcy Court’s order in the District Court on January 23, 2001, seeking the refund of additional filing fees he had incurred and paid in the course of his bankruptcy proceedings. The District Court dismissed his appeal as untimely pursuant to Federal Rule of Bankruptcy Procedure 8002(a). That rule requires that notices of appeal in bankruptcy cases be filed within ten days of the Bankruptcy Court’s entry of judgment. See Fed. R. Bankr.P. 8002(a). Because appellant’s notice of appeal was filed on January 23, 2001-thirteen days after the Bankruptcy Court’s January 10, 2001 order-the District Court dismissed it as untimely. See Wynn v. Reiber, No. 01-CV-6132L, slip op. at 2 (W.D.N.Y. Aug. 23, 2002).
We have considered all of appellant’s arguments on appeal, and we find that they are not persuasive. Accordingly, the judgment of the District Court dismissing this appeal as untimely is AFFIRMED.